Citation Nr: 0525482	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1951 to June 1971.  He 
died in November 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this matter in December 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the December 2003 Board remand the Board instructed the RO 
to "obtain the veteran's terminal records from the Abilene 
Regional Medical Center from October 2000 to the date of his 
death in November 2000."  It appears from the record that 
this instruction has not been complied with.  In fact, the 
April 2005 supplemental statement of the case makes no 
mention of the records or any request for the records.  As a 
matter of law the Board must remand this case to allow 
compliance with the terms of the December 2003 remand to 
avoid error.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).   

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should obtain the veteran's 
terminal records from the Abilene 
Regional Medical Center, from October 
2000 to the date of death in November 
2000.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded and opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

